Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 1 of 11 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


 JUDITH WADE,

        Plaintiff,

        vs.                                            Case No.:

 GULF COAST HEALTH CARE OF
 DELAWARE, LLC and MF
 FLAGLER, LLC d/b/a FLAGLER
 HEALTH AND REHABILITATION
 CENTER,

        Defendants.


                                  COMPLAINT
                             DEMAND FOR JURY TRIAL

        COMES NOW, the Plaintiff, JUDITH WADE, by and through her undersigned

 counsel, brings this lawsuit seeking declaratory relief, and monetary damages against

 Defendants, GULF COAST HEALTH CARE OF DELAWARE, LLC (“Gulf Coast”) and

 MF FLAGLER, LLC d/b/a FLAGLER HEALTH AND REHABILITATION CENTER

 (“Flagler H&R”) (collectively “Defendants”) for violations of Section 504 of the

 Rehabilitation Act of 1973 (“Section 504”), and Section 1557 of the Patient Protection and

 Affordable Care Act (“Affordable Care Act”). Defendants failed to provide effective

 communication and meaningful access for approximately twenty three (23) days for Mrs.

 Wade while receiving rehabilitation treatment. Defendants intentionally denied this deaf

 individual full and equal enjoyment of Defendants’ services, facilities, and privileges.

 Defendants failed to make reasonable modifications in policies, practices or procedures,


                                                                                         1
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 2 of 11 PageID 2




 and failed to take such steps as are necessary to ensure Mrs. Wade was not excluded,

 denied services, or otherwise treated differently because of her disabilities.

                               JURISDICTION AND VENUE

         1.       This Court has jurisdiction over the actions pursuant to 28 U.S.C. § 1331,

 1343.

         2.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§

 1391(b)(1)-(b)(2) because (1) the Defendants are located in this district, and (2) a

 substantial part of the events or omissions giving rise to Plaintiff’s claims occurred within

 this district.

                                          PARTIES

                                        PLAINTIFF

         3.       Plaintiff, JUDITH WADE (“Mrs. Wade”) is and was, at all times material

 hereto, a resident of St. Johns County, Florida. Mrs. Wade is deaf, cannot speak, and

 relies upon American Sign Language (“ASL”) to communicate effectively.

                                       DEFENDANTS

         4.       Defendant, GULF COAST HEALTH CARE OF DELAWARE, LLC

 (“Gulf Coast”) is principally engaged in the business of providing health care. 29 U.S.C.

 § 794 (b) (3) (A) (ii). Gulf Coast’s Corporate headquarters is located in Pensacola,

 Florida, and is the parent company for Flagler H &R.

         5.       Defendant, MF FLAGLER, LLC d/b/a FLAGLER HEALTH AND

 REHABILITATION CENTER (“Flagler H&R”) is principally engaged in the business of

 providing health care. 29 U.S.C. § 794 (b) (3) (A) (ii). Flagler H&R is located in Bunnell,



                                                                                            2
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 3 of 11 PageID 3




 Florida.

        6.      Gulf Coast and Flagler H&R are recipients of federal financial assistance

 and are, therefore, subject to the requirements of Section 504 of the Rehabilitation Act,

 29 U.S.C. § 794, and Section 1557 of the Patient Protection and Affordable Care Act

 (“Affordable Care Act”) and their regulations.

                                  FACTUAL ALLEGATIONS

        7.      Mrs. Wade is deaf, she cannot speak, and relies upon American Sign

 Language (ASL) to communicate effectively in a bi-directional manner.

        8.      On approximately August 17, 2017, Mrs. Wade tripped at home and broke

 her right shoulder, which required hospitalization. Once released from the hospital on

 August 22, 2017, Mrs. Wade was transferred to Flagler H&R where she was to receive

 rehabilitation treatment from August 22, 2017 through September 14, 2017.

        9.      Prior to Mrs. Wade’s arrival at Flagler H&R, Defendants were put on

 notice that Mrs. Wade was deaf, and required the use of a Sign Language Interpreter.

        10.      Flagler H&R told Mrs. Wade and her daughters, that Sign Language

  Interpreters would not be provided. As a result, Mrs. Wade’s daughters, Rena Hurley and

 Tricia Motes, were forced to interpret throughout her twenty three (23) day stay at Flagler

 H&R, or allow their mother to be subjected to exclusion in the decision making and

 direction of her medical care.

        11.     At admission, Mrs. Wade was accompanied by her daughter, Tricia

 Motes, who requested an interpreter for her mother, along with telling Flagler H&R her




                                                                                          3
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 4 of 11 PageID 4




 mother is requesting an interpreter. Those requests, along with the repeated requests for

 an interpreter throughout her twenty three (23) day admission, were denied.

         12.    The Defendants’ “Welcome to our center! Checklist” states the following:

 “Due to certain state and federal requirements we must provide you with specific

 information and have certain forms completed before or upon admission.” The checklist

 requires Defendants to explain, and or have Mrs. Wade execute, twenty three (23)

 different forms. Ironically, these forms include Notices outlining Mrs. Wade’s rights to

 “Self Determination,” the “Resident Grievance Program,” and the “Resident Rights”

 form.

         13.    Mrs. Wade was required to execute consent forms, complex billing forms,

 and engage in legal discussions about advanced directives, an arbitration agreement

 (which was declined), the right to a do-not-resuscitate order, and other complicated and

 technical discussions about her medical care, and her federal and state rights as a patient.

         14.    At Flagler H&R, Mrs. Wade underwent physical therapy, occupational

 therapy, a behavior analysis, and received other medical care. Throughout Mrs. Wade’s

 medical records, Defendants document that Mrs. Wade is “deaf,” “nonspeaking,” and

 “communicates through sign language”.

         15.    In lieu of providing a qualified ASL interpreter, Flagler H&R also forced

 Mrs. Wade to use a “communication board,” and pen and paper to communicate. These

 archaic and insufficient mechanisms failed to allow Mrs. Wade to engage in an

 interactive exchange of her medical information.




                                                                                            4
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 5 of 11 PageID 5




        16.     Mrs. Wade writes with her right hand, and her right arm was in a sling

 during her stay due to the fall at her home. Mrs. Wade was unable to write effectively on

 a “communication board”, or with pen and paper as a result of her injury. These

 ineffective devices prevented Mrs. Wade from being able to express thoughts, or ask

 questions, and she was also unable to do so vocally because Mrs. Wade cannot speak.

        17.     During her treatment, Defendants held two large staffing meetings to

 address Mrs. Wade’s care. Defendants refused to provide an interpreter, and Mrs. Wade’s

 daughter was forced to change her work schedule so she could be present to interpret the

 meetings for her mother.

        18.     Mrs. Wade’s daughters were unable to be present at all times an

 interpreter was needed to relay medical information to and from the Defendants. During

 those times, Mrs. Wade continued to be denied effective communication, and was forced

 to wait until her daughters arrived, when they could arrive, to find out what was going on

 with her medical care.

        19.     Throughout the twenty three (23) days, Mrs. Wade was not able to

 participate in the social activities provided by Flagler H&R due to lack of effective

 communication.

        20.     During Mrs. Wade’s treatment at the Defendants’ facility, Hurricane Irma

 was predicted to hit the Bunnell, Florida area. In preparation for the storm, the

 Defendants boarded up the windows of the facility, and engaged in other emergency

 preparation. But due to the fact that Defendants failed to provide an interpreter, Mrs.

 Wade was unable to access emergency information about the Defendants’ plans to keep



                                                                                         5
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 6 of 11 PageID 6




 the residents safe during the storm. This created an unnecessarily stressful situation for

 Mrs. Wade and her family.

         21.     Mrs. Wade had to rely on her daughters to attempt to stay abreast of storm

 preparation at the facility. Defendants were using her daughters as a conduit, because

 Defendants failed to provide an interpreter to communicate with their patient Mrs. Wade

 directly.

         22.     As Hurricane Irma was approaching and during the storm, Mrs. Wade was

 unable to communicate with her daughters, and her daughters were unable to travel to the

 facility to interpret for her. This created a very stressful experience for the entire family.

         23.     Mrs. Wade was upset, frustrated, and confused about her medical

 treatment as a result of the Defendants’ failure to provide effective communication. Mrs.

 Wade was also burdened with worrying about her daughters who were trying to modify

 their schedules - not to enjoy a visit with their mother - but to be present to interpret for

 the Defendants.

         24.     Although not required by statute, Plaintiff attempted to rectify this matter

 with the Defendants prior to initiating this lawsuit.

         25.     Mrs. Wade has required rehabilitation services two (2) additional times

 since her placement at the Defendants’ facility.

         26.     The Plaintiff experienced humiliation, dejection, embarrassment, anger,

 and frustration as the direct result of Defendants’ ongoing and brazen denial of her

 federally protected rights.




                                                                                                  6
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 7 of 11 PageID 7




           27.    Defendants’ actions have caused the Plaintiff distinct, palpable, and

 perceptible injury. Those injuries include but are not limited to those described herein.



                                            COUNT I

           VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT

           28.    Plaintiff repeats and re-alleges allegations ¶¶ 1-27 in support of her

 claims.

           29.    Mrs. Wade is deaf and her disabilities substantially limit major life

 activities and is, therefore, considered to be an individual with a disability under Section

 504.

           30.    Count One is brought against the Defendants as a claim for discrimination

 against people with disabilities in violation of Section 504 of the Rehabilitation Act of

 1973, 29 U.S.C. §794, which provides, in relevant part:

           No otherwise qualified individual with a disability in the United States, as
           defined in Section 705 (20) of this title, shall, solely by reason of his or
           her disability, be excluded from the participation in, be denied the benefits
           of, or be subjected to discrimination under any program or activity
           receiving Federal financial assistance.

           31.    Defendants are recipients of federal financial assistance including, but not

 limited to, acceptance of Medicare and Medicaid funds, and are, therefore, subject to the

 requirements of Section 504. 29 U.S.C. § 794.

           32.    Defendants have intentionally discriminated against Plaintiff on the basis

 of her disabilities in violation of 29 U.S.C. §794 and its implementing regulations. Such

 discrimination includes, but is not limited to, failure to provide auxiliary aids and



                                                                                             7
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 8 of 11 PageID 8




 services, denial of effective communication, and exclusion to services based on disability.

 45 C.F.R § 84.52.

           33.   Defendants’ actions were intentional, and with reckless disregard for the

 rights of the Plaintiff, when Mrs. Wade and her daughters repeatedly made affirmative

 requests to be accommodated.

           34.   As a result of Defendants’ actions described above, Plaintiff suffered

 irreparable loss and injury including, but not limited to, humiliation, embarrassment,

 emotional distress, and a deprivation of her rights to non-discrimination on the basis of

 her disabilities. In engaging in this unlawful conduct described above, Defendants, Gulf

 Coast and Flagler H&R, acted intentionally and maliciously to damage the rights and

 dignity of Plaintiff.

                                          COUNT II

                 SECTION 1557 OF THE PATIENT PROTECTION AND
                            AFFORDABLE CARE ACT

           35.   Plaintiff incorporates and re-alleges paragraphs ¶¶ 1-27 as it fully set forth

 herein.

           36.   Plaintiff, Judith Wade, is substantially limited in the major life activities of

 hearing and speaking. Accordingly, she is an individual with a disability as defined under

 29 U.S.C. § 705(20) and 42 U.S.C. § 12102.1 See 42 U.S.C. § 18116; 45 C.F.R. § 92.4.




 1
   With the exception of its federal funding requirement, Section 504 uses the same
 standards as the ADA, and therefore, cases interpreting either are applicable and
 interchangeable. Badillo v. Thorpe, 158 Fed. Appx. 208, 214 (11th Cir. 2005) (citing
 Cash v. Smith, 231 F.3d 1301, 1305 & n. 2 (11th Cir. 2000)).


                                                                                               8
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 9 of 11 PageID 9




        37.     Defendants are a “healthcare program or activity,” receiving federal

 financial assistance, including Medicaid and Medicare reimbursements. They are,

 therefore, a covered entity under 42 U.S.C. § 18116.

        38.     Section 1557 of the Patient Protection and Affordable Care Act states “an

 individual shall not, on the ground prohibited under . . . section 504 of the Rehabilitation

 Act of 1973 (29 U.S.C. § 794), be excluded from participation in, be denied the benefits

 of, or be subjected to discrimination under, any health program or activity, any part of

 which is receiving Federal financial assistance[.]”. 42 U.S.C. § 18116(a).

        39.      A public entity shall give “primary consideration” to the requested

 accommodation by individuals with disabilities. 45 C.F.R. § 92.202. See 28 C.F.R §

 35.160 (b) (1) (2).

        40.     For the reasons set forth in Count II, Defendants have intentionally

 discriminated against the Plaintiff solely on the basis of disability, in violation of Section

 1557 the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116.

        41.       As a result of Defendants’ actions described above, Plaintiff suffered

 irreparable loss and injury including, but not limited to, humiliation, embarrassment,

 emotional distress, and a deprivation of her rights to non-discrimination on the basis of

 her disabilities. In engaging in this unlawful conduct described above, Defendants, Gulf

 Coast and Flagler H&R, acted intentionally and maliciously to damage the rights and

 dignity of Mrs. Wade.

                                      Relief Requested

        WHEREFORE, Plaintiff respectfully requests the following relief:



                                                                                             9
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 10 of 11 PageID 10




        A.     That the Court assume jurisdiction;

        B.     Issue a declaratory judgment that Defendants’ policies, procedures, and

               practices have subjected Plaintiff to discrimination in violation of Section

               504 of the Rehabilitation Act of 1973, and the Affordable Care Act;

        C.     Enjoin Defendants from any policy, procedure, or practice that will deny

               deaf    individuals, such as Plaintiff, equal access to and an equal

               opportunity to participate in and benefit from Defendants’ services, or that

               denies Plaintiff effective communication with Defendants;

        D.     Order Defendants to train its employees about Plaintiff’s rights, and the

               rights of individuals who are deaf, to include the requirement to provide

               auxiliary aids and services such as qualified interpreters;

        E.     Award compensatory damages to Plaintiff;

        F.     Award reasonable attorney’s fees, expenses and costs of suit; and

        G.     Grant such other relief as the Court may deem equitable and just under the

               circumstances.

                                      JURY DEMAND

        Plaintiff demands trial by jury on all issues which can be heard by a jury.

  DATE: August 2, 2019.

                                                       Respectfully submitted,

                                                       /s/ Sharon Caserta
                                                       Sharon Caserta, Esq.
                                                       Florida Bar No.: 0023117
                                                       Morgan & Morgan
                                                       Deaf /Disability Rights
                                                       76 South Laura Street, Suite 1100


                                                                                           10
Case 3:19-cv-00902-TJC-JRK Document 1 Filed 08/02/19 Page 11 of 11 PageID 11




                                           Jacksonville, FL 32202
                                           (904) 361-0078 (Voice)
                                           (904) 245-1121 Videophone
                                           (904) 361-4305 (Facsimile)
                                           scaserta@forthepeople.com
                                           Trial Counsel for Plaintiff




                                                                         11
